UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):September 18, 2010 SHENTANG INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 333-148545 N/A (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 7/F Shenping Liyuan Bldg, 3 Longcheng BeiLu, Longgang Central City, Longgang District, Shenzhen 518116, People’s Republic of China (Address of principal executive offices) (Zip Code) (206) 202-3226 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Resignation of Director Mr. Shaoping Lu, a member of the Board of Directors of Shentang International, Inc. (the “Company”), submitted his resignation on September 18, 2010 to be effective immediately. The resignation of Mr. Lu was not a result of any disagreements relating to the operations, policies or practices of the Company. A copy of Mr. Lu’s resignation letter is hereby attached as Exhibit 17.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit. No. Description Letter of Resignation of Director– Shaoping Lu, dated September 18, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. SHENTANG INTERNATIONAL, INC. Date:October 8, 2010 By: /s/ Zhongmin Chen Zhongmin Chen President, Chief ExecutiveOfficer and Chairman of the Board of Directors
